Citation Nr: 1133313	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  99-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's friend


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1968.  Service in Vietnam between September 1968 and December 1968 is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for service connection for post traumatic stress disorder (PTSD).  The Veteran disagreed and perfected an appeal.  In March 2001, the Veteran, his friend and his representative presented testimony in support of the Veteran's claim at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VA claims folder.

In a July 2001 decision, the Board reopened the Veteran's claim and remanded the claim for additional development.  In March 2005, March 2007 and July 2010, the claim was remanded for development regarding obtainment of records to verify the Veteran's claims that he witnessed stressful events during his service in Vietnam.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  The Board determines below that recent changes in the law pertaining to service connection for PTSD require, unfortunately, another remand of the claim.  

The Veteran essentially contends that he experienced enemy mortar attacks and witnessed helicopter attacks on enemy forces just outside the perimeter of the base in Vietnam where he was assigned.  See, for example, Veteran's statement of January 2000.  Those attacks made him fear for his life.  See Veteran statement of February 3, 1999.  Prior to the recent change in law, if a veteran was not a combat veteran or a prisoner of war or the stressor events did not involve a combat event, then the veteran's lay statements, by themselves, were not be enough to establish the occurrence of the alleged stressor.  Instead, the record had to contain service records or other credible evidence which corroborated the stressor. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Here, the Veteran does not contend that he was in combat with the enemy.  The development of the Veteran's claim has been directed to search for and obtain official records that would verify that the base where the Veteran was stationed underwent the attacks he described during the time period the Veteran was at the base.  Indeed, the Board's remands have required VBA to obtain morning reports that may have provided information that would verify the Veteran's claimed stressors and required VBA to notify the Veteran if no such records were obtained.  It appears that the development required in the remands has been accomplished, but the record also reveals that the medical evidence is not sufficiently developed to accommodate the requirements of the new regulation.

Since the July 2010 remand, new regulations pertaining to claims for service connection for PTSD have been made effective.  Specifically, 38 C.F.R. § 3.304(f)(3) (2010) states in pertinent part:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The new regulation augments and displaces prior regulations and Court rulings.  


The Veteran's claim was received by VA in January 1999.  The record includes a December 1998 report of Dr. N.B., Ph.D., who diagnosed the Veteran with PTSD.  Similarly, a March 1999 report reveals that Dr. J.T., Ed.D., diagnosed the Veteran with PTSD and generally related the PTSD to traumatic events that the Veteran described that he experienced in Vietnam.  Dr. J.T. did not have access to the Veteran's VA claims folder and thus did not review the Veteran's history as compiled in his VA claims folder.

The record also includes a February 2003 VA psychiatrist's report which indicates that PTSD should be ruled out as a diagnosis, and an April 2003 report of a VA psychologist who reported that "the consistency of [the Veteran's] presentation over the four measures administered suggests a convergence of symptoms consistent with PTSD."  Neither VA examiner formally diagnosed the Veteran with PTSD and neither VA examiner confirmed that the Veteran's claimed stressor supported a diagnosis of PTSD.  As noted above, section 3.304(f)(3) requires a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also observes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified that although a veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for a specific acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  In this case, there is medical evidence in the record showing that the Veteran has been diagnosed with depression in the past.  Thus, if the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, a determination must be made whether the diagnosed disorder is related to his active duty service.

For the reasons stated above, the Board remands the claim for a new examination to be completed and for the examining physician or psychologist to provide a diagnosis of any acquired psychiatric disorder manifested by the Veteran.  If a diagnosed disorder is manifested, the examiner shall also provide an opinion whether it is at least as likely as not that any diagnosed disorder was incurred in or aggravated during the Veteran's active duty.  If PTSD is diagnosed, the examiner shall opine whether the Veteran's claimed stressor events are adequate to support the diagnosis of PTSD and whether the Veteran's PTSD symptoms are related to the claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he identify or provide health records that pertain to his claimed acquired psychiatric disorder.  VBA shall take all reasonable steps to ensure that any such records are associated with the Veteran's VA claims folder.

2.  Following the foregoing, VBA shall provide the Veteran's VA claims folder to a VA psychiatrist or psychologist who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide, to the extent practicable, a diagnosis of any acquired psychiatric disorder manifested by the Veteran.  

If PTSD is not diagnosed but another disorder is diagnosed, then the examiner shall further provide an opinion whether it is at least as likely as not that the diagnosed disorder was incurred in or aggravated during the Veteran's active duty military service.

If PTSD is diagnosed, then the examiner shall provide an opinion whether the stressor events the Veteran has maintained are adequate to support the diagnosis of PTSD and whether the Veteran's PTSD symptoms are related to the claimed stressors.  

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  After completion of the foregoing, VBA shall readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


